Citation Nr: 0829085	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from January 1966 to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that his bilateral hearing 
loss constitutes a compensable disability.  Pursuant to his 
request for a personal hearing before a Veterans Law Judge at 
the RO (i.e., Travel Board hearing) such a hearing was 
scheduled for January 28, 2008 but he failed to report.  
However, the veteran, through his representative, submitted a 
timely request to reschedule that hearing.   

Veterans, as a matter of law, have the right to present 
evidence at a hearing before a Veterans Law Judge if they so 
request.  See 38 C.F.R. § 20.700 (2007).  The importance of 
responding to a request for a hearing is illustrated in 38 
C.F.R. § 20.904(a)(3) (2007), as a Board decision may be 
vacated when there is a prejudicial failure to afford a 
veteran a personal hearing.   

As the undersigned has granted the motion for a new Travel 
Board hearing, the claim must be remanded for the RO to 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2007).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  The RO must clearly notify 
the veteran and his representative of the 
time and date of the hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.
By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




